                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       BRANDEN ROBINSON,                                 Case No. 18-cv-06814-HSG
                                   8                    Plaintiff,                           ORER DENYING REQUEST FOR
                                                                                             DEFAULT JUDGMENT; SUA SPONTE
                                   9             v.                                          GRANTING PLAINTIFF AN
                                                                                             EXTENSION OF TIME TO OPPOSE
                                  10       A. JACKSON,                                       SUMMARY JUDGMENT MOTION
                                  11                    Defendant.                           Re: Dkt. No. 32
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at California State Prison – Solano, filed this pro se civil rights action
                                  14   under 42 U.S.C. § 1983 alleging that Alameda County deputy Jackson used excessive force on
                                  15   him when he was previously housed as a pretrial detainee at Santa Rita County Jail. Plaintiff
                                  16   states that default has been entered against defendant Jackson for failure to appear1 and requests
                                  17   that the Court enter default judgment against defendant Jackson. Dkt. No. 32.
                                  18          On January 30, 2019, the Court issued a summons to defendant Jackson. Dkt. No. 12. On
                                  19   February 5, 2019, the Court received the executed summons, indicating that defendant W.A.
                                  20   Cohen had been served on February 4, 2019. Dkt. No. 15. On April 23, 2019, defendant Jackson,
                                  21   represented by counsel, appeared in this case by filing a motion requesting an extension of time to
                                  22   file his dispositive motion. Dkt. No. 17. The Court granted this extension of time, and later
                                  23   granted a second extension of time. Dkt. Nos. 18, 23. On August 27, 2019, defendant Jackson
                                  24   filed the summary judgment motion that is now pending before the Court. Dkt. No. 24. On
                                  25   January 22, 2020, after the pending request for default judgment was filed, defendant Jackson filed
                                  26
                                  27   1
                                        The Court presumes that plaintiff’s allegation that defendant Jackson failed to “appeal” (Dkt. No.
                                  28   32 at 2) was a typographical error and that plaintiff seeks default judgment based on defendant
                                       Jackson’s alleged failure to appear.
                                   1   a waiver of reply pursuant to 42 U.S.C. § 1997(e), stating that because the Court’s January 29,

                                   2   2019 Order of Service did not require defendant Jackson to file a reply or answer, defendant

                                   3   Jackson instead complied with the dispositive motion deadline set forth in the order. Dkt. No. 33.

                                   4          Entry of default generally establishes a defendant’s liability. The Court has the discretion

                                   5   to deny entry of default judgment. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). At the

                                   6   present time, defendant Jackson has appeared and has filed a waiver of reply. Plaintiff has failed

                                   7   to demonstrate any prejudice from defendant Jackson’s late filing of his waiver of reply. See Eitel

                                   8   v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986) (setting forth factors to be considered in

                                   9   exercising discretion to enter default judgment); see also Lau Ah Yew v. Dulles, 236 F.2d 415, 416

                                  10   (9th Cir. 1956) (upholding denial of motion for entry of default judgment where answer was not

                                  11   timely). Because plaintiff does not explain how he was prejudiced because of defendant Jackson’s

                                  12   delay in responding, and because the Court recognizes the policy that “[c]ases should be decided
Northern District of California
 United States District Court




                                  13   upon their merits whenever reasonably possible,” plaintiff’s request for the entry of a default

                                  14   judgment is DENIED. Eitel, 782 F.2d at 1472.

                                  15          The Court notes that plaintiff has not filed his opposition to the pending summary

                                  16   judgment motion, and the deadline to do so has passed. The Court has granted plaintiff two

                                  17   extensions of time to January 7, 2020 to file his opposition. Dkt Nos. 28, 30. The Court will sua

                                  18   sponte grant plaintiff an extension of time to February 7, 2020 to file his opposition. No further

                                  19   extensions of time will be granted to plaintiff without a showing of good cause.

                                  20          This order terminates Dkt. No. 32.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 2/3/2020

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         2
